Citation Nr: 1211618	
Decision Date: 03/30/12    Archive Date: 04/05/12

DOCKET NO.  05-35 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for tinnitus. 

3.  Entitlement to service connection for a skin disorder. 

4.  Entitlement to service connection for otitis media. 

5.  Entitlement to service connection for residuals of Barrett's esophagus, to include as due to in-service herbicide exposure, and to include as due to the Veteran's service-connected disabilities. 


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1968 to October 1970, to include a tour in the Republic of Vietnam. 

These matters are before the Board of Veterans' Appeals (Board) on appeal from a June 2004 rating decision by the Los Angeles, California, Department of Veterans Affairs (VA) Regional Office (RO), which denied the benefits sought on appeal. 

In his October 2005 Substantive Appeal (on VA Form 9), the Veteran requested a Board hearing; however, he withdrew his request in a December 2006 statement. 

In January 2009, the Board remanded this appeal to the RO via the Appeals Management Center (AMC), in Washington, DC, for further development.

In October 2005, VA received the Veteran's Substantive Appeal (on VA Form 9) concerning the denial of his claims for service connection for gastritis and headaches.  However, a subsequent rating decision dated in November 2010 granted service connection for those claims.  The RO assigned an initial disability rating of 10 percent, effective July 14, 2003, for the migraine-type headaches.  The RO then assigned a 50 percent disability rating for the headaches, effective June 16, 2009.  The RO also assigned an initial non-compensable (0 percent) disability rating for the gastritis, effective July 14, 2003.  The Veteran did not appeal either the initial disability ratings or effective dates assigned.  Therefore, those claims have been resolved.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (holding that where an appealed claim for service connection is granted during the pendency of the appeal, a second notice of disagreement (NOD) must thereafter be timely filed to initiate appellate review of the claim concerning "downstream" issues, such as the compensation level assigned for the disability and the effective date); see, too, 38 C.F.R. § 20.200 (2011).

The June 2010 VA examination report notes that the Veteran elected to withdraw his claim of entitlement to service connection for otitis media.  In August 2010, the AMC sent the Veteran a letter to clarify whether he was, in fact, withdrawing this claim.  In an October 2010 statement, the Veteran reported that he was not withdrawing this appeal.  Therefore, the Board finds that this issue is correctly before the Board on appeal.

The RO certified this appeal to the Board in December 2010.  Subsequently, the Veteran submitted additional evidence.  However, he waived his right to have the RO initially consider this evidence in an October 2011 statement.  38 C.F.R. §§ 20.800, 20.1304.

The issues of: (1) entitlement to service connection for otitis media; and, (2) entitlement to service connection for residuals of Barrett's esophagus, to include as due to in-service herbicide exposure, and to include as due to the Veteran's service-connected disabilities, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the AMC, in Washington, DC.  VA will notify the Veteran if any further action is required on his part.


FINDINGS OF FACT

1.  Bilateral hearing loss was not manifested during his active military service, was not exhibited within his first post-service year, and is not otherwise related to his active military service.

2.  Tinnitus was not manifested during his active military service, and is not otherwise related to his active military service.

3.  A skin disorder was not manifested during his active military service, and is not otherwise related to his active military service.

CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated by the Veteran's active military service, and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.385 (2011).

2.  Tinnitus was not incurred in or aggravated by the Veteran's active military service.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).

3.  A skin disorder was not incurred in or aggravated by the Veteran's active military service.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record: (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and, (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the Agency of Original Jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).
The Board finds that the content requirements of a duty to assist notice letter have been fully satisfied.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Letters from the RO dated in August 2003 and February 2004 provided the Veteran with an explanation of the type of evidence necessary to substantiate his claims, as well as an explanation of what evidence was to be provided by him and what evidence the VA would attempt to obtain on his behalf.  These letters were provided prior to the initial RO adjudication of his claims in June 2004.  Thus, VA has no outstanding duty to inform the Veteran that any additional information or evidence is needed.

The Board notes that the Veteran was not informed that downstream disability ratings and effective dates would be assigned if his claims were granted.  However, since the Veteran's claims of service connection for bilateral hearing loss, tinnitus, and skin disorder are being denied, no disability rating or effective date will be assigned.  Therefore there can be no possibility of any prejudice to the Veteran.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd.. sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007); see also Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

The Board also finds that VA has complied with all assistance provisions of VCAA, to include substantial compliance with the instructions in the January 2009 Board Remand.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  His STRs, personnel records, and post-service VA and private treatment records have been obtained.  The claims file does not present evidence that the Veteran is currently receiving disability benefits from the Social Security Administration (SSA) for the disorders currently on appeal.  The claims file contains an October 2005 SSA decision granting the Veteran disability benefits.  The records associated with this SSA decision are not currently in the claims file.  However, the Board finds that an attempt to obtain these records is not necessary for deciding the Veteran's claims of bilateral hearing loss, tinnitus, and skin disorder.  The Board acknowledges that normally VA has a duty to attempt to obtain SSA records when it has actual notice that the Veteran is in receipt of SSA disability benefits.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  In Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2009), however, the Federal Circuit acknowledged that VA's duty to assist was limited to obtaining relevant SSA records.  The Federal Circuit rejected the appellant's argument in Golz that SSA records are always relevant and VA always is required to obtain them.  The Federal Circuit then defined relevant records as "those records that relate to the injury for which the claimant is seeking benefits and have a reasonable possibility of helping to substantiate the Veteran's claim."  Id. at 1321 (emphasis added).  The Federal Circuit also stated, "Not all medical records for a Veteran will have a reasonable possibility of aiding in the substantiation of a VA disability claim."  Id.  The Federal Circuit concluded in Golz, "There must be specific reason to believe these records may give rise to pertinent information to conclude that they are relevant."  Id. at 1323.  These disabilities are not listed in the SSA decision, and thus were not considered in determining the Veteran's disability benefits.  Therefore, the Board does not need to make an attempt to obtain these records.  The Veteran's Virtual VA records were also reviewed and considered in preparing this decision.  The Board does not have notice of any additional relevant evidence that is available but has not been obtained.  

In addition, the Veteran was afforded VA compensation examinations for medical nexus opinions concerning the etiology of his bilateral hearing loss, tinnitus, and skin disorder.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006), citing 38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  The examination reports contain all findings needed to properly evaluate his disorders.  38 C.F.R. § 4.2.  

For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claims of service connection for bilateral hearing loss, tinnitus, and skin disorder.  Therefore, no further assistance to the Veteran with the development of evidence is required.

Criteria & Analysis

Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Bilateral Hearing Loss and Tinnitus

Certain chronic disabilities, such as organic diseases of the nervous system, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  In an October 4, 1995, opinion, VA's Under Secretary for Health determined that it was appropriate to consider high frequency sensorineural hearing loss an organic disease of the nervous system and therefore a presumptive disability.

Service connection for impaired hearing is subject to 38 C.F.R. § 3.385, which provides that impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  See also Hensley v. Brown, 5 Vet. App. 155 (1993).

The lack of any evidence that the Veteran exhibited hearing loss during service is not fatal to his claim.  The laws and regulations do not require in-service complaints of or treatment for hearing loss in order to establish service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Instead, as noted by the Court:

[W]here the regulatory threshold requirements for hearing disability are not met until several years after separation from service, the record must include evidence of exposure to disease or injury in service that would adversely affect the auditory system and post- service test results meeting the criteria of 38 C.F.R. § 3.385....For example, if the record shows (a) acoustic trauma due to significant noise exposure in service and audiometric test results reflecting an upward shift in tested thresholds in service, though still not meeting the requirements for "disability" under 38 C.F.R. § 3.385, and (b) post-service audiometric testing produces findings meeting the requirements of 38 C.F.R. § 3.385, rating authorities must consider whether there is a medically sound basis to attribute the post-service findings to the injury in service, or whether they are more properly attributable to intercurrent causes.

Hensley v. Brown, 5 Vet. App. 155, 159 (1993) (quoting from a brief of the VA Secretary).

The Veteran has sufficient hearing loss to be considered an actual disability by VA standards.  38 C.F.R. § 3.385.  This was confirmed at his June 2009 VA compensation examination, where audiometric testing revealed (with pure tone thresholds recorded in decibels):

 


HERTZ



500
1000
2000
3000
4000
LEFT
25
30
45
50
50
RIGHT
25
25
40
45
45

The Veteran demonstrated speech recognition scores of 96 percent and 94 percent in the right and left ears, respectively, as well.

The June 2009 VA examiner also determined that the Veteran has a current tinnitus diagnosis. 

Thus, the determinative issue is whether the Veteran's current bilateral hearing loss and tinnitus are attributable to his active military service.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service."); see, too, Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

Concerning this, the Veteran's STRs reflect that his May 1968 military entrance examination was normal.  In October 1970, he complained of a left earache.  A physical examination revealed a small node of exudate in the external canal.  He was treated with medication and no further follow-up was noted.  The Veteran has claimed bilateral hearing loss and tinnitus due to such earache.  The Veteran has also claimed that in-service noise exposure caused his bilateral hearing loss and tinnitus.  Specifically, at his June 2009 examination, the Veteran reported that, while he was stationed onboard a ship in the United States Navy, his sleeping quarters were directly beneath turrets that fired continuously for the entire 9 months that he was on the boat.  The Veteran stated that this experience caused his bilateral hearing loss and tinnitus.  Additionally, at his June 2009 VA examination, the Veteran reported that on or about 1970, while he was stationed aboard the U.S.S. St. Paul, he was exposed to several eight-inch gun blasts through an open hatch.  This happened while he was walking below the deck to his quarters after his watch had ended.  The Veteran stated that he suffered from an initial burn to his face, which then blistered, and then developed into light and dark patches on his face.  The Veteran reported that this blast caused his current bilateral hearing loss and tinnitus.  The Veteran's STRs contain no documentation of an in-service explosion.  The STRs also contain no complaints of or treatment for bilateral hearing loss or tinnitus.  His September 1970 military separation examination was normal in this regard.  

However, as previously mentioned, the lack of any evidence that the Veteran exhibited hearing loss during service is not fatal to his claim, as the laws and regulations do not require in-service complaints of or treatment for hearing loss in order to establish service connection.  See Ledford, 3 Vet. App. at 89.  

Post-service, the treatment records do not contain any complaints of or treatment for bilateral hearing loss and tinnitus.  The first documented complaints are at the June 2009 VA examination.  The Veteran left the active military service in 1970 and did not complain of symptoms until almost forty years later.  This intervening lapse of so many years between his separation from the active military service and the first documented manifestation of these claimed disorders is probative evidence against his claims.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (ruling that a prolonged period without medical complaint can be considered, along with other factors, as evidence of whether an injury or a disease was incurred during the active military service, which resulted in any chronic or persistent disorder).  
In regard to a nexus opinion, the Veteran was afforded a VA audiological examination in June 2009.  At the examination, the Veteran denied any significant post-service noise exposure.  The Veteran reported that his bilateral hearing loss and tinnitus began during his active military service, and have continued since that time.  Following a physical examination of the Veteran and a review of the claims file, the VA examiner determined that the Veteran's bilateral hearing loss and tinnitus "are less likely than not caused by or are a result of his noise exposure during his time of military service."  The examiner reasoned that the Veteran's STRs contain no notation about treatment being sought or provided for the 1970 blast incident that the Veteran described.  Additionally, the STRs do not document any bilateral hearing loss or tinnitus complaints during his active military service.  Furthermore, the examiner pointed out that he could not find any post-service treatment records of the Veteran seeking treatment for his bilateral hearing loss and tinnitus.  Thus, the examiner determined that it was not possible to establish a causal relationship between the Veteran's current complaints and his active military service, in the absence of any record of medical treatment sought for these disorders, either during or after his military discharge.

The Board accepts the examiner's opinion as being the most probative medical evidence on the subject, as such was based on a review of all historical records, and contains detailed rationale for the medical conclusion.  See Boggs v. West, 11 Vet. App. 334 (1998).  Given the depth of the examination report, and the fact that the opinion was based on a review of the applicable record, the Board finds such opinion is probative and material to the Veteran's claims.  See Owens v. Brown, 7 Vet. App. 429 (1995).  

There is no positive evidence to the contrary of this medical opinion in the claims file.  The treatment notes of record do not provide any support for the Veteran's claims.  For all of these reasons, service connection on a direct basis is not warranted.

Also, since there is no indication of sensorineural hearing loss within the one-year presumptive period after the Veteran's active military service ended in 1970, he is not entitled to application of the special presumptive provisions that might otherwise warrant granting his claim for service connection for bilateral hearing loss.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

To the extent the Veteran is claiming that he experienced difficulty hearing since service, he is competent to attest to this.  However, those assertions are not a reliable gauge as hearing loss for VA compensation purposes is measured by audiometric findings.  See 38 C.F.R. § 3.385.  The negative clinical and documentary evidence post service for many years after service is more probative than the remote assertions of the Veteran.  The lack of continuity of treatment may bear in a merits determination on the credibility of the evidence of continuity of symptoms by lay parties.  Savage v. Gober, 10 Vet. App. 488, 496 (1997).  

In addition to the medical evidence, the Board has considered the Veteran's lay statements, the Veteran's spouse's statements, and the Internet articles submitted by the Veteran.  The Board acknowledges that the Veteran is competent, even as a layperson, to attest to factual matters of which he has first-hand knowledge, e.g., an injury during his active military service.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that lay evidence is one type of evidence that must be considered, and that competent lay evidence can be sufficient in and of itself.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  In Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009), and in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a disorder when:  (1) a layperson is competent to identify the medical disorder (noting that sometimes the layperson will be competent to identify the disorder where the disorder is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is a fact issue.  Id.

Although the Veteran is competent to report that his bilateral hearing loss and tinnitus began during his active military service, the Board must still weigh his lay statements against the medical evidence of record.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  In making this credibility determination, the Board does not find the Veteran's statements concerning the etiology of his bilateral hearing loss and tinnitus to be credible, since his STRs make no reference to bilateral hearing loss or tinnitus, and the Veteran first reported hearing problems in June 2009, almost forty years after his separation from the active duty.  See Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995), aff'd per curiam, 78 F.3d. 604 (Fed. Cir. 1996); see also Macarubbo v. Gober, 10 Vet. App. 388 (1997) (holding that the credibility of lay evidence can be affected and even impeached by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor).

It is important to point out that the Board does not find that the Veteran's lay statements lack credibility merely because they are unaccompanied by contemporaneous medical evidence.  See Davidson, 581 F.3d at 1313, quoting Buchanan, 451 F.3d at 1337 ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.").  Rather, the Veteran's statements are found to be incredible because they are inconsistent with the evidence of record, which fails to show bilateral hearing loss and tinnitus during his active military service, and until almost four decades after his separation from the active duty in 1970.

For the reasons set forth above, the Board finds that the Veteran's lay statements, regarding his audiological symptoms being present since his active military service, to not be credible.  Therefore, these statements do not warrant a grant of service connection or a determination that further development of the medical evidence is required.  All other evidence of record, aside from the Veteran's statements in support of these claims, is unfavorable to the claims of service connection for bilateral hearing loss and tinnitus.  

The Board notes that under the provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt is to be resolved in the claimant's favor in cases where there is an approximate balance of positive and negative evidence in regard to a material issue.  The preponderance of the evidence, however, is against the Veteran's claims; thus, that doctrine is not applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Thus, the Veteran's claims of entitlement to service connection for bilateral hearing loss and tinnitus are not warranted.

Skin Disorder

In his October 2005 Substantive Appeal, the Veteran clarified that he was seeking entitlement to service connection for a skin discoloration caused by a cannon flash that affected the left side of his face.

Here, the Veteran has the required current diagnosis.  At the June 2009 VA examination, the examiner diagnosed the Veteran with dermatitis.  Thus, the Veteran has met the first requirement of service connection.

Thus, the determinative issue is whether the Veteran's skin disorder is attributable to his active military service.  See Watson, 4 Vet. App. at 314; see, too, Maggitt, 202 F.3d at 1375; D'Amico, 209 F.3d at 1326; Hibbard, 13 Vet. App. at 548; Collaro, 136 F.3d at 1308.

In regard to an in-service incurrence, the Veteran's STRs reflect that his May 1968 military entrance examination was normal.  At his June 2009 VA examination, the Veteran reported that on or about 1970, while he was stationed aboard the U.S.S. St. Paul, he was exposed to several eight-inch gun blasts through an open hatch.  This happened while he was walking below the deck to his quarters after his watch had ended.  The Veteran stated that he suffered from an initial burn to his face, which then blistered, and then developed into light and dark patches on his face.  The Veteran's STRs contain no complaints of or treatment for a skin disorder, or documentation of this in-service explosion.  At his September 1970 military separation examination, the Veteran's skin and face were normal.  

Post-service, the Veteran was first treated for his skin disorder in August 2002.  The Veteran left the active military service in 1970 and did not complain of symptoms until over thirty years later.  This intervening lapse of so many years between his separation from the active military service and the first documented manifestation of this disorder is probative evidence against his claim.  See Maxson, 230 F.3d at 1330.  

In regard to a nexus opinion, the Veteran was afforded a VA examination in June 2009.  The examiner diagnosed the Veteran with dermatitis with "normal, age-related skin on the left side of the Veteran's face."  Following a physical examination of the Veteran and a review of the claims file, the VA examiner determined that the Veteran's current skin disorder "is not caused by or a result of service."  The examiner reasoned that the Veteran was never seen for or treated for a skin disorder during his active military service.  The examiner pointed out that the Veteran's military separation examination listed the Veteran's head and skin as normal.  The examiner also noted that the prior VA outpatient treatment records only documented adult acne, which the examiner stated was a common disorder of the skin.  

The Board accepts the examiner's opinion as being the most probative medical evidence on the subject, as such was based on a review of all historical records, and contains detailed rationale for the medical conclusion.  See Boggs v. West, 11 Vet. App. 334 (1998).  Given the depth of the examination report, and the fact that the opinion was based on a review of the applicable record, the Board finds such opinion is probative and material to the Veteran's claim.  See Owens v. Brown, 7 Vet. App. 429 (1995).  

There is no positive evidence to the contrary of this medical opinion in the claims file.  The treatment notes of record do not provide any support for the Veteran's claim.  For all of these reasons, service connection on a direct basis is not warranted.

In addition to the medical evidence, the Board has also considered the Veteran's lay statements, the Veteran's spouse's lay statements, and the Internet articles submitted by the Veteran.  The Board acknowledges that the Veteran is competent, even as a layperson, to attest to factual matters of which he has first-hand knowledge, e.g., an injury during his active military service.  See Washington, 19 Vet. App. at 368.  The Federal Circuit has held that lay evidence is one type of evidence that must be considered, and that competent lay evidence can be sufficient in and of itself.  Buchanan, 451 F.3d at 1335.  In Davidson, 581 F.3d at 1313 and in Jandreau, 492 F.3d at 1372, the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a disorder when: (1) a layperson is competent to identify the medical disorder (noting that sometimes the layperson will be competent to identify the disorder where the disorder is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is a fact issue.  Id.

Although the Veteran is competent to report that his current skin disorder began during his active military service, the Board must still weigh his lay statements against the medical evidence of record.  See Layno, 6 Vet. App. at 465.  In making this credibility determination, the Board does not find the Veteran's statements concerning the etiology of his skin disorder to be credible, since his STRs make no reference to a skin disorder, and the Veteran was first treated for his skin disorder in 2002, more than 30 years after his separation from the active duty.  See Caluza, 7 Vet. App. at 511-12 (1995), aff'd per curiam, 78 F.3d. 604 (Fed. Cir. 1996); see also Macarubbo, 10 Vet. App. at 388.

It is important to point out that the Board does not find that the Veteran's lay statements lack credibility merely because they are unaccompanied by contemporaneous medical evidence.  See Davidson, 581 F.3d at 1313, quoting Buchanan, 451 F.3d at 1337 ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.").  Rather, the Veteran's statements are found to be incredible because they are inconsistent with the evidence of record, which fails to show a skin disorder during his active military service, and which contains a negative medical nexus opinion.

For the reasons set forth above, the Board finds that the Veteran's lay statements, regarding his skin symptoms being present since his active military service, to not be credible.  Therefore, these statements do not warrant a grant of service connection or a determination that further development of the medical evidence is required.  All other evidence of record, aside from the Veteran's statements in support of this claim, is unfavorable to the claim of service connection for a skin disorder.  

The Board notes that under the provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt is to be resolved in the claimant's favor in cases where there is an approximate balance of positive and negative evidence in regard to a material issue.  The preponderance of the evidence, however, is against the Veteran's claim; thus, that doctrine is not applicable.  Gilbert, 1 Vet. App. at 49.  Thus, the Veteran's claim of entitlement to service connection for a skin disorder is not warranted.

CONTINUED ON NEXT PAGE...

ORDER

Entitlement to service connection for bilateral hearing loss is denied. 

Entitlement to service connection for tinnitus is denied. 

Entitlement to service connection for a skin disorder is denied.


REMAND

Inasmuch as the Board regrets the additional delay of this appeal, a remand is required before the remaining claims can be properly adjudicated.  

First, in regard to the otitis media claim, this claim was initially remanded by the Board in January 2009.  Upon review of the claims file, the Board finds that the development directed by the Board in that Remand was not accomplished.  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall, 11 Vet. App. at 271.  Specifically, the Board remanded this claim for a VA examination and medical opinion to be obtained.  The Veteran was afforded the requested VA examination in June 2010.  However, the June 2010 VA examination report notes that the Veteran elected to withdraw his claim of entitlement to service connection for otitis media, and thus the examination was not conducted.  In August 2010, the AMC sent the Veteran a letter to clarify whether he was, in fact, withdrawing this claim.  In an October 2010 statement, prior to the certification of this claim to the Board in December 2010, the Veteran reported that he was not withdrawing this appeal.  Therefore, this issue is still on appeal, and the previously requested VA examination is still required.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that once VA provides an examination to a veteran, VA has a duty to ensure that the examination is adequate for evaluation purposes).  

Second, the Veteran has not been provided with a proper duty-to-assist notice letter for his claims.  Specifically, the Veteran has not been provided proper notice in accordance with Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Additionally, the Veteran has not been provided proper notice regarding substaniating a claim under the theory of secondary service connection.  The Veteran must be provided with these requisite notice letters.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§§ 3.159, 3.310 (2011).

Third, regarding the Barrett's esophagus claim, the claims file currently contains an October 2005 SSA decision granting the Veteran disability benefits.  The decision documents that the Veteran's Barrett's esophagus was considered one of his "medically determinable severe impairments," and thus a factor in SSA's decision to grant the Veteran disability benefits.  The Veteran filed his service connection claim for residuals of Barrett's esophagus in July 2003.  Thus, during the pendency of this appeal, the Veteran began receiving SSA disability benefits for, in pertinent part, his Barrett's esophagus.  The SSA medical records considered by that agency in deciding the Veteran's claim for disability benefits are not currently in the claims file.  These records should be obtained since they may be relevant to the Veteran's claim.  See Martin v. Brown, 4 Vet. App. 136 (1993) (holding that not only must the final SSA decision be obtained, but all records upon which that decision was based must be obtained as well); see also 38 C.F.R. § 3.159(c)(2).

Fourth, regarding the Barrett's esophagus claim, a remand is required for an additional examination.  Where VA provides the veteran with an examination in a service connection claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  A medical opinion must address all appropriate theories of entitlement.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Here, in a January 2011 statement, the Veteran asserted that his Barrett's esophagus is secondary to his service-connected posttraumatic stress disorder (PTSD) and his service-connected gastritis.  Secondary service connection claims may be granted based on a service-connected disability causing or aggravating another disorder.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439, 449 (1995).  Additionally, in the January 2011 statement, the Veteran argued that his Barrett's esophagus is due to his presumed herbicide exposure while he was stationed in the Republic of Vietnam during his active military service.  Diseases associated with exposure to certain herbicide agents used in support of military operations in the Republic of Vietnam during the Vietnam era will be considered to have been incurred during the active military service.  38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.307(a)(6).  However, Barrett's esophagus is not one of the presumed diseases.  Nonetheless, the Veteran is allowed to establish a direct (versus presumptive) connection between his Barrett's esophagus and his presumed exposure to Agent Orange in the Republic of Vietnam.

The Veteran was afforded a VA examination in June 2009, but the VA examiner did not provide a medical opinion regarding these new theories of entitlement.  VA has a duty to assist veterans to obtain evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  This duty to assist includes providing a thorough and contemporaneous medical examination.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Where a medical examination does not contain sufficient detail to decide the claim on appeal, the Board must return the report as inadequate for evaluation purposes.  Hayes v. Brown, 9 Vet. App. 67, 73 (1996); see Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that once VA provides an examination to a veteran, VA has a duty to ensure that the examination is adequate for evaluation purposes).  Therefore, for the reasons discussed above, the Board finds that additional discussion by an examiner is necessary before a decision on the merits may be reached.  

Finally, since the claims are already being appealed, all pertinent and recent VA treatment records should be obtained and added to the claims file.  See 38 U.S.C.A. 
§ 5103A(a)(1), (b)(1), (c)(1); Loving v. Nicholson, 19 Vet. App. 96, 101-03 (2005).

Accordingly, the case is REMANDED for the following actions:

1.  Send the Veteran a duty-to-assist notice letter pursuant to 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), which includes, but is not limited to, an explanation as to what information or evidence is needed to substantiate claims of entitlement to service connection for otitis media, and entitlement to service connection for residuals of Barrett's esophagus, to include as due to in-service herbicide exposure, and to include as secondary to the Veteran's service-connected disabilities.  Additionally, this letter should comply with the case of Dingess, 19 Vet. App. at 473.

2.  Obtain all pertinent and recent VA outpatient treatment records that have not been secured for inclusion in the record.

If no additional medical records are located, a written statement to that effect should be requested for incorporation into the record.

3.  Obtain the SSA medical records pertinent to the SSA decision dated in October 2005, which granted the Veteran disability benefits.  

If no additional records are located, a written statement to that effect should be requested for incorporation into the record.

4.  After obtaining the above records, the Veteran should be scheduled for a VA examination with an examiner with appropriate expertise to ascertain whether he currently suffers from otitis media.  The examiner should then offer an opinion as to whether any such otitis media disorder is at least as likely as not (a 50% or higher degree of probability) due to the Veteran's active military service.  It is imperative that the claims file be made available to the examiner for review in connection with the examination.

All opinions and conclusions expressed must be supported by a complete rationale in a report.  The examiner should reconcile any opinion with the service treatment records, post-service diagnoses, and lay statements of the Veteran.

5.  After obtaining the above records, the RO/AMC shall ask the original VA examiner to provide an addendum opinion, or if the VA examiner determines that it is necessary, schedule the Veteran for an appropriate VA examination to ascertain the etiology of his Barrett's esophagus.  It is imperative that the claims file be made available to the examiner for review in connection with the examination.  After examining the Veteran and reviewing the claims file in its entirety, the examiner should offer an opinion as to the following: 

(a)  Whether it is at least as likely as not (a 50% or higher degree of probability) that the Veteran's Barrett's esophagus is etiologically related to his active military service, to include in-service herbicide exposure while the Veteran was stationed in the Republic of Vietnam;

(b)  Whether it is at least as likely as not (a 50% or higher degree of probability) that his Barrett's esophagus is proximately due to a service-connected disability, to include PTSD, migraine-type headaches, gastritis, and residuals of appendectomy with scar;

(c)  Whether it is at least as likely as not (a 50% or higher degree of probability) that his Barrett's esophagus is aggravated by a service-connected disability, to include PTSD, migraine-type headaches, gastritis, and residuals of appendectomy with scar.

All opinions and conclusions expressed must be supported by a complete rationale in a report.  The examiner should reconcile any opinion with the service treatment records, post-service diagnoses, and lay statements of the Veteran.

6.  After completion of the above, the RO should review the expanded record and readjudicate the Veteran's claims of service connection, to include pursuant to §§ 3.303, 3.310.  If either of the claims remain denied, issue to the Veteran and his representative a Supplemental Statement of the Case (SSOC).  Afford them the appropriate period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West 2002).



______________________________________________
M.W. KREINDLER
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


